PER CURIAM.
Based on the evidence adduced in this case, the trial court’s instruction to the jury permitting them to consider possession as a lesser-included offense of the charged crime of sale and delivery of a controlled substance was not error. Cf. Anderson v. State, 392 So.2d 328 (Fla. 3d DCA 1981) [the offense of possession under appropriate circumstances may be a category four lesser-included offense of sale under Brown v. State, 206 So.2d 377 (Fla.1968), so as to be excluded from the separate sentencing requirement of Section 775.021(4), Florida Statutes (1979)]. We have considered the other points on appeal raised by appellant and find them to be without merit.
Affirmed.